DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals. Transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  Claims directed toward a non-transitory machine-readable storage medium may qualify as a manufacture and make the claim patent-eligible subject matter.  Therefore, amending the claims to recite a “non-transitory machine-readable storage medium” would resolve this issue.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 11, 12, 14, and 15 of U.S. Patent No. US 10,979,765 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, see the comparison table.
Current application 17/228,500
US 10,979,765 B2
1. A method comprising: 



receiving, by a receiving device, an indication of an issue associated with a presentation of an audiovisual (AV) stream; 



















generating, by the receiving device, an issue report in response to receiving the indication of the issue, the issue report including a video clip recorded from the AV stream; and 

transmitting, by the receiving device, via a communication network, the generated issue report to a server.


2. The method of claim 1, further comprising: processing, by the receiving device, an operation log associated with the receiving device, the video clip, and/or a user voice recording, that is synchronized with the video clip, to determine a characteristic of the issue before transmitting the issue report, wherein the issue report is transmitted for delivery to a particular recipient based on the determined characteristic of the issue.











3. The method of claim 1, further comprising: continually recording the AV stream; storing a recording of the AV stream in a storage unit of the receiving device; and generating the video clip based on the stored recording in response to receiving the indication of the issue.

4. The method of claim 1, further comprising: causing, by the receiving device, a graphical prompt to be presented at a presentation device in response to receiving the indication of the issue, the graphical prompt including an option to capture a voice recording; receiving, by the receiving device, a signal from a remote control device indicative of a user selection via the graphical prompt; causing, by the receiving device, an audio capture device to capture a user voice recording; and storing, by the receiving device, the captured user voice recording in a storage device.


5. The method of claim 1, further comprising: causing, by the receiving device, a graphical prompt to be presented at a presentation device in response to receiving the indication of the issue, the graphical prompt including an option to generate the video clip recorded from the AV stream; receiving, by the receiving device, a signal from a remote control device indicative of a user selection via the graphical prompt; and generating and storing the video clip in response to receiving the signal.

6. The method of claim 1, wherein the video clip of the AV stream and/or a user voice recording are associated with one or more time stamps, and wherein generating the issue report includes synchronizing the video clip and the user voice recording based on the one or more time stamps.

7. The method of claim 1, further comprising: receiving, by the receiving device, a signal from a remote control device indicative of a user selection of a recorded video clip of the AV stream; and accessing, by the receiving device, the recorded video clip of the AV stream based on the signal.
1. A method for facilitating efficient reporting of issues in the presentation of an audiovisual (AV) stream by a receiving device, the method comprising: 
receiving, by the receiving device, an indication of a detected issue with the presentation of the AV stream; 
generating, by the receiving device, a log including operational details of the receiving device at a time when the issue occurred; causing, by the receiving device, a visual prompt to be displayed to a user, the visual prompt including: a first option to select a portion of the AV stream associated with the detected issue; and a second option to input a user voice recording of a description of the detected issue; receiving, by the receiving device, a first signal from a remote control device indicative of a user selection, via the first option, of a recorded video clip of the AV stream; accessing, by the receiving device, the recorded video clip of the AV stream based on the first signal; receiving, by the receiving device, a second signal from the remote control device indicative of a user selection, via the second option, to initiate capture of the user voice recording; causing, by the receiving device, an audio capture device to capture the user voice recording in response to receiving the second signal; synchronizing, by the receiving device, the user voice recording and the recorded video clip of the AV stream; 

generating, by the receiving device, an issue report based on the log, the recorded video clip of the AV stream, and the user voice recording; and 


transmitting, by the receiving device, the issue report, via a communications network, to a network-connected customer service platform for processing.

2. A method comprising: receiving, by a receiving device, an indication of an issue associated with the presentation of an audiovisual (AV) stream; generating, by the receiving device, an issue report in response to receiving the indication of the issue, the issue report including: an operational log associated with the receiving device; a video clip recorded from the AV stream; and a user voice recording that is synchronized with the video clip; and transmitting, by the receiving device, via a communication network, the generated issue report to a server.

12. The method of claim 2, further comprising: processing, by the receiving device, any of the operation log, the video clip, and/or the user voice recording to determine a characteristic of the issue before transmitting the issue report; wherein the issue report is transmitted for delivery to a particular recipient based on the determined characteristic of the issue.

7. The method of claim 2, further comprising: continually recording the AV stream; storing a recording of the AV stream in a storage unit of the receiving device; generating the video clip based on the stored recording in response to receiving the indication of the issue.

15. The method of claim 2, further comprising: causing, by the receiving device, a graphical prompt to be presented at the presentation device in response to receiving the indication of the issue, the graphical prompt including an option to capture a voice recording; receiving, by the receiving device, a signal from a remote control device indicative of a user selection via the graphical prompt; causing, by the receiving device, an audio capture device to capture the user voice recording; and storing, by the receiving device, the captured user voice recording in a storage device.

14. The method of claim 2, further comprising: causing, by the receiving device, a graphical prompt to be presented at the presentation device in response to receiving the indication of the issue, the graphical prompt including an option to generate the video clip recorded from the AV stream; receiving, by the receiving device, a signal from a remote control device indicative of a user selection via the graphical prompt; and generating and storing the video clip in response to receiving the signal.

11. The method of claim 2, wherein the the video clip of the AV stream and/or the user voice recording are associated with one or more time stamps, and wherein generating the issue report includes synchronizing the video clip and the user voice recording based on the one or more time stamps.

14. The method of claim 2, further comprising: causing, by the receiving device, a graphical prompt to be presented at the presentation device in response to receiving the indication of the issue, the graphical prompt including an option to generate the video clip recorded from the AV stream; receiving, by the receiving device, a signal from a remote control device indicative of a user selection via the graphical prompt; and generating and storing the video clip in response to receiving the signal.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-8, 10-12, 14-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over DONG et al. (US 20170048585 A1) in view of Waugh (US 20120102373 A1).
Regarding claims 1, 8 and 15. DONG discloses A method comprising: 
receiving, by a receiving device, an indication of an issue associated with a presentation of an audiovisual (AV) stream ([0042] the user inputs a voice instruction of "I'd like to feed back a failure" via voice, the voice is an indication of an issue; [0003] Smart TV sets, intelligent multimedia terminals, a TV set presents an audiovisual stream); 
generating, by the receiving device, an issue report in response to receiving the indication of the issue ([0042]-[0043] then … recording the feedback voice, the feedback voice is an issue report); and 
transmitting, by the receiving device, via a communication network, the generated issue report to a server ([0058] Transmitting the recorded voice information to a server).
However, DONG does not disclose the issue report including a video clip recorded from the AV stream.
Waugh discloses an issue report including a video clip recorded from an AV stream ([0025] The report may also include an option for the user to play back the video of the moments leading up to the error created by screen capturing manager 210. Error reporter 204 may access the created video in the video store 214 and play it back for the user. Include the created video along with the error report).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of DONG according to the invention of Waugh, to include a video clip recorded from the AV stream in the issue report, in order to better report the issue.

Regarding claims 3, 10 and 17. Waugh discloses The method of claim 1, further comprising:
continually recording the AV stream ([0009] error video creation and recording); 
storing a recording of the AV stream in a storage unit of the receiving device ([0009] plays back the video from a local store); and 
generating the video clip based on the stored recording in response to receiving the indication of the issue ([0009] In response to an error in a user application that has occurred during the user session, the computer system terminates the recording and creates a video file from the recorded screenshots).
The same motivation has been stated in claim 1.

Regarding claims 4, 11 and 18. DONG discloses The method of claim 1, further comprising: 
causing, by the receiving device, a graphical prompt to be presented at a presentation device ([0003] Smart TV sets) in response to receiving the indication of the issue, the graphical prompt including an option to capture a voice recording ([0042]-[0043] the user inputs a voice instruction of "I'd like to feed back a failure" via voice, the voice is an indication of an issue, then the voice information feedback interface will be displayed, then recording the feedback voice); 
receiving, by the receiving device, a signal from a remote control device indicative of a user selection via the graphical prompt ([0038] the user can record the voice while pressing a voice button on the remote controller in response to a prompt in the voice information feedback interface); 
causing, by the receiving device, an audio capture device to capture a user voice recording ([0037] if the user speaks out "I'd like to feed back a failure", or other keywords to a voice input device on a remote controller, then the TV set will jump directly to a failure feedback disclosure, and present a voice information feedback interface via which the user can feed back the failure by recording the voice, the user can feed back the failure by recording the voice; [0038] the user can record the voice); and 
storing, by the receiving device, the captured user voice recording in a storage device ([0042]-[0043] then … recording the feedback voice, the feedback voice is an issue report; [0038] the user can record the voice, i.e., store the voice).

Regarding claims 5, 12 and 19. DONG discloses the limitations of claim 4 that are similar to the limitations in this claim, except that the video clip is generated, not a voice recording. Waugh discloses a video clip is included in the issue report, see the rejection of claim 1. Furthermore, 
Waugh discloses The method of claim 1, further comprising: 
causing, by the receiving device, a graphical prompt to be presented at a presentation device in response to receiving the indication of the issue, the graphical prompt including an option to generate the video clip recorded from the AV stream ([0009] While notifying the user about the error, the computer system allows the user to select an option to play back the created video); 
receiving, by the receiving device, a signal from a remote control device indicative of a user selection via the graphical prompt ([0009] in response to a user selection; [0035] an option 412 for the user to include the screen capture video in the report at node); and 
generating and storing the video clip in response to receiving the signal ([0009] in response to a user selection, plays back the video from a local store).
The same motivation has been stated in claim 1.

Regarding claims 7 and 14. Waugh discloses The method of claim 1, further comprising: 
receiving, by the receiving device, a signal from a remote control device indicative of a user selection of a recorded video clip of the AV stream ([0009] in response to a user selection; [0035] an option 412 for the user to include the screen capture video in the report at node); and 
accessing, by the receiving device, the recorded video clip of the AV stream based on the signal ([0009] in response to a user selection, plays back the video from a local store).
The same motivation has been stated in claim 1.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DONG et al. (US 20170048585 A1) in view of Waugh (US 20120102373 A1), as applied above in claim 1, and further in view of Nguyen et al. (US 20200126291 A1) and Merritt (US 20080228787 A1).
	Regarding claims 2, 9 and 16. Nguyen discloses
an operation log, a video clip, and/or a user voice recording that is synchronized with a video clip ([0036], [0057], [0073] the log data is synchronized with its associated video).
Merritt discloses processing an operation log to determine a characteristic of an issue before transmitting an issue report ([0082] Bytes containing errors will generate data to be reproduced into the error status report; [0085] An error code field 510 (member 10) may be used to send an error code, which is configurable to convey any of a number of different types of errors that may require action on the part of a user to correct or otherwise respond to. Therefore, a characteristic of an error is processed in order to determine the error code), wherein the issue report is transmitted for delivery to a particular recipient based on the determined characteristic of the issue ([0085] the receivers send these final status reports in response to an uplink request, and the uplink controller processes, stores and/or forwards the information, the reports are sent to an uplink after the characteristic of the issue is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of DONG and Waugh according to Nguyen’s and Merritt’s teachings, to synchronize an operation log with the video clip, to process the operation log, and/or the video clip to determine a characteristic of the issue before transmitting the issue report, and to transmit the issue report for delivery to a particular recipient based on the determined characteristic of the issue, in order to better report the issue.
	
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DONG et al. (US 20170048585 A1) in view of Waugh (US 20120102373 A1), as applied above in claim 1, and further in view of Nguyen et al. (US 20200126291 A1) and Mamillapalli et al. (US 20180365096 A1).
Regarding claims 6, 13 and 20. Mamillapalli discloses an issue report is associated with one or more time stamps, and wherein generating the issue report includes synchronizing the issue report based on the one or more time stamps ([0035] a time-stamp is attached to the error log data; [0048] error-log data can be associated with a time stamp).
Nguyen discloses generating a report includes synchronizing a video clip with the report ([0036], [0057], [0073] the log data is synchronized with its associated video).
DONG discloses generating the issue report includes a user voice recording ([0042]-[0043] the user inputs a voice instruction of "I'd like to feed back a failure" via voice, the voice is an indication of an issue, then the voice information feedback interface will be displayed, then recording the feedback voice).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of DONG and Waugh according to Nguyen’s and Mamillapalli’s teachings, to associate the video clip of the AV stream and/or a user voice recording with one or more time stamps, and to synchronize the video clip and the user voice recording based on the one or more time stamps when generating the issue report, in order to better report the issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/               Examiner, Art Unit 2488